Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Based upon consideration of all of the relevant factors with respect to the claim as a whole, claim(s) 1-14 are determined to be directed to an abstract idea. The rationale for this determination is explained below:
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. (2014).
To determine whether a claim is patent eligible and not directed to a judicial exception, one skilled in the art must first determine whether the claims can be classified in one of the four recognized statutory categories, i.e., a process, a machine, a manufacture or a composition of matter. See MPEP 2106(1). In the instant case, each of claims 1-14 recite a method for method for monitoring battery degradation in the preamble, and therefore meet the statutory requirements discussed in MPEP 2106(1) as being directed to a method.
Next, a two-part analysis, as discussed in Alice Corp. v. CLS Bank International, 573 U.S._, 134S. Ct. 2347 (2014), is used to determine whether the subject matter recited in the claims are directed to a recognized judicial exception, and if so, is there additional limitations in the claims that would amount to significantly more than the judicial exception, either individually or as an ordered combination, so as to render the claims patent eligible. This two-part analysis is the subject of the 2019 Interim Eligibility Guidance. In part one of the analyses, one skilled in the art must determine whether the claims at issue are directed to a judicial exception, i.e., laws of nature, natural phenomena, or abstract ideas. Claims 1-14 are directed to method for method for monitoring battery degradation comprises. This is achieved by: comparing the first pressure reading to a first pressure threshold value and if the first pressure reading is greater than the first pressure threshold value, applying a first battery discharge pulse to the battery pack; and if the first internal resistance value (via ISC values as disclose in description of Figs. 11) exceeds the initial internal resistance value, transmitting an alert to an electronic device (which is routinely practiced in the art with respect to ground fault detecting in battery), calculating a first internal resistance value (via ISC values as disclose in description of Figs. 11) of the battery pack in response to the first battery discharge pulse; comparing the first internal resistance value (via ISC values as disclose in description of Figs. 11) to an initial internal resistance value (via ISC values as disclose in description of Figs. 11) (this is also routinely practiced in the art). 

ANALYSIS
Claims 1-14 are ineligible.
Regarding independent claim 1: comparing the first pressure reading to a first pressure threshold value and if the first pressure reading is greater than the first pressure threshold value, applying a first battery discharge pulse to the battery pack; calculating a first internal resistance value (via ISC values as disclose in description of Figs. 11) of the battery pack in response to the first battery discharge pulse is done by mathematical formulae/models and receiving, from a pressure sensor, a first pressure value associated with a battery pack which has been held to be non-patentable. This basic concept of gathering data/information and comparing new and stored information mathematical formulae have been identified by the courts as an abstract idea (comparing information regarding a sample or test subject to a control or target data (Ambry, Myriad CAFC), collecting and comparing known information (Classen), comparing data to determine a risk level (Perkin-Elmer), obtaining and comparing intangible data (Cybersource), and comparing new and stored information and using rules to identify options (SmartGene)).
Regarding dependent claims 2-12 & 14, comparing the second pressure reading & calculating a second internal resistance value (via ISC values as disclose in description of Figs. 11) of the battery pack (claims 2-12 & 14) are also done by mathematical formulae/models. These steps are the basic concept of gathering data/information and comparing new and stored information mathematical formulae have been identified by the courts as an abstract idea.
Step 1: This part of the eligibility analysis evaluates whether the claim falls within any statutory category. MPEP 2106.03. The claim recites at least one step or act, including calculating a ratio. Thus, the claim is to a process, which is one of the statutory categories of invention (Step 1: YES).
Step 2A Prong One: This part of the eligibility analysis evaluates whether the claim recites a judicial exception. As explained in MPEP 2106.04(II) and the October 2019 Update, a claims 1-14 recite a judicial exception when the judicial exception is “set forth” or “described” in the claim. Claims 1-14 recites the limitations of the first two steps wherein “defining” and “performing” are fairly broad as written and would appear to fall under human observation and evaluation, e.g., monitoring/evaluating spectral data of an electrical characteristic (e.g., current, voltage) displayed on a computer screen, oscilloscope or other instrument, or even on paper/printout.  The third step of “evaluating/comparing” & “determining” is also broad, wherein the broadest reasonable interpretation of “evaluating/comparing” might include, for example, assessing the relative size of the signals, e.g., which signal is larger, smaller, etc.  In at least this sense, “determining/evaluating” implies some sort of mathematical relationship. “receiving” might even fall under human evaluation, e.g., assessing the relative magnitudes of the signals based simply on visual observation of the data/information appearing on a computer screen or paper/printout.  Therefore, given that the claims recite a method for monitoring battery degradation at a very high level of generality, with no practical system constraints that would tie the concepts to any real world environment, the claim limitations, taken individually, and also taken as a combination, do not result in the claim as a whole amounting to significantly more than the judicial exception thus the above steps are particular use of the abstract idea to determine a fault distance from the monitoring location probably extends beyond a mere field of use or technological environment limitation and imposes sufficiently meaningful limits on the abstract idea (In this case, “evaluating” and/or “comparing” and/or “determining” are sufficiently broad to mean a mathematical concept in of itself, e.g., comparing to assess which signal is bigger/smaller).  With respect to a mathematical relationship determination, it’s important to consider whether the claim recites a mathematical concept or merely limitations that are based on or involve a mathematical concept.  A claim does not recite a mathematical concept if it is only based on or involves a mathematical concept.  See MPEP 2106.04(a)(2).I.  Accordingly, limitation (a) recites a judicial exception (an abstract idea that falls within the mathematical concept and mental process groupings in the 2019 PEG, and a law of nature), and the analysis must therefore proceed to Step 2A Prong Two.
Step 2A Prong Two: This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III(A)(2), 84 Fed. Reg. at 54-55. Besides the abstract idea, the claim recites the additional element of “receiving, from a pressure sensor, a first pressure value associated with a battery pack; comparing the first pressure reading to a first pressure threshold value and if the first pressure reading is greater than the first pressure threshold value, applying a first battery discharge pulse to the battery pack” & “comparing the first internal resistance value (via ISC values as disclose in description of Figs. 11) to an initial internal resistance value; and if the first internal resistance value (via ISC values as disclose in description of Figs. 11) exceeds the initial internal resistance value, transmitting an alert to an electronic device” in limitation (b). Although this limitation indicates that the first set comparison value is used to performing a further reference impedance measurement when the elapsed period of time exceeds a given time limit.  This step is also very broad.  Under this prong, the Examiner believes that the hard part is determining whether (1) this limitation applies the abstract idea(s) in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception or (2) this limitation merely generally links use of the judicial exception to a particular technological environment or field of use.  Accordingly, limitation (b) does not integrate the recited judicial exception into a practical application and the claim is therefore directed to the judicial exception (Step 2A: YES).
In part two of the two-part analysis, one skilled in the art must determine whether the claims recite additional limitations that would amount to significantly more than the judicial exception (in this case that would be an abstract idea), either individually or as an ordered combination. The additional steps of claims 1-14 also including the step of if the first internal resistance value (via ISC values as disclose in description of Figs. 11) exceeds the initial internal resistance value, transmitting an alert to an electronic device do not amount to significantly more as it merely data gathering performed in a manner that is well-known and practiced in the art; including identifying a change in sequence is routinely practiced in the art with respect to ground fault in battery of the electrical characteristic at a correlated change of measured impedance compared to another sequence of individual battery blocks along the at least one string comprises performing a change detection algorithm or a signal segmentation algorithm is also routinely practiced in the art based on these measured quantities.
Additionally, the functions described in the claims are conventional features of the generalized application of determining locating a fault in a power transmission medium. The standard for claim interpretation provided in the case law does not necessarily reflect that used by examiners during prosecution (MPEP 2111).
During prosecution, patent examiners construe the broadest reasonable interpretation of a claimed invention in a manner consistent with the use of the claim terms in the specification and drawings and also consistent with the interpretation that those skilled in the art would reach. While courts may use a different approach, it would be improper for the examiner to import claim limitations from the specification by reading disclosed features into a claim when the claim language is broader than the embodiments described in the specification (MPEP 2111.01). Therefore, given that the claims recite method for monitoring battery degradation at a very high level of generality, with no practical system constraints that would tie the concepts to any real world environment, the claim limitations, taken individually, and also taken as a combination, do not result in the claim as a whole amounting to significantly more than the judicial exception.
The additional elements or combination of elements in the claims other than the abstract idea per se amounts to no more than details of the abstract idea and extra solution activity including functions that are well-understood, routine and conventional activities previously known to the industry: receiving/generating, measuring/calculating and comparing data (claims, 2-12 & 14) and the details thereof including theoretical models or equations (claim 14), and extra solution activity which uses the data to generically compare/calibrate to a like-measurement.
Viewed as a whole the additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.
Therefore, the claim 1-14 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stefanopoulou et al. (U.S. 2020/0313152 A1) in view of Jun et al. (U.S. 2016/0322676 A1)
Regarding claim 1,  Stefanopoulou et al. disclose a method for monitoring battery degradation, the method comprising: receiving, from a pressure sensor 43, a first pressure value associated with a battery pack (see par. 0056); comparing the first pressure reading to a first pressure threshold value and if the first pressure reading is greater than the first pressure threshold value (see par. 0056, wherein compare a swelling force corresponding to each electrical signal received from the pressure sensor to a characteristic curve of measured or model predicted swelling forces of a reference battery cell of equal capacity and chemistry to the battery cell, wherein the measured or model predicted swelling forces range from a first swelling force whenever the reference battery), applying a first battery discharge pulse (via apply current input via current sensor provide current signals which is the same as discharge pulse signal, see par. 0064, wherein the frequency of the electrical signal applied to the electrical load, each impedance sensor can also determine the resistance of the electrical load by applying a substantially (i.e., deviating by less than 10 percent) direct current electrical signal to the electrical load) to the battery pack; calculating a first internal resistance value (via ISC values which measured by impedance sensor as disclose in par. 0079 & Fig 4, wherein a fault refers to a state of health or change in state of health of an electrochemical device indicative of a decrease in operational performance, such as an increase in internal resistance, wherein first fault when a current value that exceeds the current threshold can indicate first fault via internal resistance value, an impedance value that is lower than the impedance threshold can indicate a fault (and vice versa), a resistance value that is lower than the resistance threshold can indicate a fault) of the battery pack in response to the first battery discharge pulse (see pars. 0064, 0079 & 0120-0121); comparing the first internal resistance value (via ISC values as disclose in description of Figs. 11) to an initial internal resistance value (via ISC values as disclose in description of Figs. 11 & see pars. 0081-0083 & 0128).
Stefanopoulou et al. fail to disclose the step of transmitting an alert to an electronic device.  In related art, US 2016/0322676 to June et al. discloses that transmitting an alert to an electronic device (see pars. 0051-0055). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Stefanopoulou et al.  to be able to transmitting an alert to an electronic device when the resistance value reach alert level as taught by Jun et al. as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to improve long lasting battery life by configured to transmit an alert or notification to an electronic device of a user to indicate that battery pack  has expanded for further control and adjustment (see Jun’s pars. 0044-0045).

    PNG
    media_image1.png
    477
    715
    media_image1.png
    Greyscale

As to claim 2, Stefanopoulou et al. disclose receiving, from the pressure sensor, a second pressure value associated with the battery pack; comparing the second pressure reading to a second pressure threshold value and if the second pressure reading is greater than the second pressure threshold value, applying a second battery discharge pulse to the battery pack (see par. 0048, wherein the pressure sensor at a reference time, (ii) determine a second swelling force corresponding to a second electrical signal received from the pressure sensor at a second time, wherein the second time is later than the reference time, and (iii) determine whether a risk of internal short circuit of the battery cell exists by comparing a reference level of the reference electrical signal and a signal representative of the second electrical signal. The second electrical signal can be received by the controller less than one second after the reference electrical signal is received by the controller); calculating a second internal resistance value (via ISC values which measured by impedance sensor as disclose in par. 0079 & Fig 4, wherein a fault refers to a state of health or change in state of health of an electrochemical device indicative of a decrease in operational performance, such as an increase in internal resistance, wherein second fault when a current value that over exceeds the current threshold can indicate second fault via internal resistance value, an impedance value that is lower than the impedance threshold can indicate a fault (and vice versa), a resistance value that is lower than the resistance threshold can indicate a fault) of the battery pack in response to the second battery discharge pulse; comparing the second internal resistance value (via ISC values as disclose in description of Figs. 11) to the first internal resistance value; and if the second internal resistance value (via ISC values as disclose in description of Figs. 11) exceeds the first internal resistance value (via ISC values as disclose in description of Figs. 11) (see par. 0056, wherein the measured or model predicted swelling forces range from a first swelling force whenever the reference battery cell is at a first state of charge to a second swelling force whenever the reference battery cell is at a second state of charge, and (iii) determine a risk of internal short circuit of the battery cell based on the comparison of each electrical signal received from the pressure sensor to the characteristic curve).
 Stefanopoulou et al. fail to disclose the step of transmitting an alert to an electronic device.  In related art, US 2016/0322676 to June et al. discloses that transmitting an alert to an electronic device (see pars. 0051-0055). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Stefanopoulou et al.  to be able to transmitting an alert to an electronic device when the resistance value reach alert level as taught by Jun et al. as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to improve long lasting battery life by configured to transmit an alert or notification to an electronic device of a user to indicate that battery pack  has expanded for further control and adjustment (see Jun’s pars. 0044-0045).

    PNG
    media_image2.png
    383
    576
    media_image2.png
    Greyscale

As to claim 3, Stefanopoulou et al. disclose comparing the second internal resistance value (via ISC values as disclose in description of Figs. 11) to a threshold internal resistance value (via ISC values as disclose in description of Figs. 11, see pars. 0077; 0097 & 0120-0124) and disabling an electronic device associated (via discharging through controller, see pars. 0071-0072) with the battery pack if the second internal resistance value (via ISC values as disclose in description of Figs. 11) exceeds the threshold internal resistance value (via ISC values as disclose in description of Figs. 11) (see pars. 0083-0084, wherein the reference battery cell is at a first state of charge to a second swelling force whenever the reference battery cell is at a second state of charge, and (c) when a swelling force of the battery cell exceeds a measured or model predicted swelling force on the characteristic curve of measured or model predicted swelling forces of the reference battery cell, determining that a risk of internal short circuit of the battery cell exists ).
As to claim 4, Stefanopoulou et al. fail to disclose the step of transmitting an alert if the second internal resistance value (via ISC values as disclose in description of Figs. 11) exceeds the first internal resistance value.
In related art, US 2016/0322676 to June et al. discloses that disclose transmitting an alert if the second internal resistance value (via ISC values as disclose in description of Figs. 11) exceeds the first internal resistance value (via ISC values as disclose in description of Figs. 11) (see pars. 0051-0055). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Stefanopoulou et al.  to be able to transmitting an alert to an electronic device when the resistance value reach alert level as taught by Jun et al. as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to improve long lasting battery life by configured to transmit an alert or notification to an electronic device of a user to indicate that battery pack  has expanded for further control and adjustment (see Jun’s pars. 0044-0045).
As to claim 5, Stefanopoulou et al. disclose wherein the function request includes a disable request (via controller execute command for discharge as seen in Par. 0060).
As to claim 6, Stefanopoulou et al. disclose storing the first pressure value, the second pressure value, the first internal resistance value, and the second internal resistance value (via ISC values as disclose in description of Figs. 11) within a memory via storing in the controller memory (see par. 0057, wherein characteristic curves of measured or model predicted swelling forces corresponding to the reference battery cell can be stored in the controller, and each of the plurality of characteristic curves can be based on measured or model predicted swelling forces of the reference battery cell after different numbers of charge/discharge cycles of the reference battery cell).
As to claim 7, Stefanopoulou et al. disclose scaling the first internal resistance value (via ISC values as disclose in description of Figs. 11) and the second internal resistance value (via ISC values as disclose in description of Figs. 11) based on a temperature detected by the battery pack (see par. 0106, wherein internal resistance of ISC can be scaled as seen in par. 0097).
As to claim 8, Stefanopoulou et al. disclose comparing the second internal resistance value (via ISC values as disclose in description of Figs. 11) to the first internal resistance value (via ISC values as disclose in description of Figs. 11) to determine a second internal resistance increase value (see par. 0187 & claim 1); and determining a second swell increase value associated with the battery pack based on the second internal resistance increase value (see pars. 0186-0087).
As to claim 9, Stefanopoulou et al. disclose wherein the pressure sensor 43 is disposed proximate the battery pack (see Fig. 1).
As to claim 10, Stefanopoulou et al. disclose wherein the battery pack is configured to be disposed within an enclosure 38 of Fig. 1.
As to claim 11, Stefanopoulou et al. disclose comparing the first internal resistance value (via ISC values as disclose in description of Figs. 11) to the initial internal resistance value (via ISC values as disclose in description of Figs. 11) to determine a first internal resistance increase value (see par. 0056); and determining a first swell increase value associated with the battery pack based on the first internal resistance increase value (see par. 0057, wherein the controller to compare a swelling force corresponding to each electrical signal received from the pressure sensor to one of the plurality of characteristic curves of based a number of charge/discharge cycles experienced by the battery cell. The characteristic curve of measured or model predicted swelling forces of the reference battery cell stored in the controller can correspond to a battery cell without an internal short circuit).
As to claim 12, Stefanopoulou et al. disclose wherein the first pressure value is received periodically (see Figs. 7, wherein pressure force signals are periodically).
Regarding claim 13, Stefanopoulou et al. disclose a method for monitoring battery degradation (see Abstract & Claim 1), the method comprising: receiving, from a pressure sensor 43, a first pressure value associated with a battery pack, the battery pack being disposed within an enclosure 38 of Fig. 1 of an electronic device (see Figs. 1-2 & par. 0056); determining that the first pressure value is above a first pressure threshold value and applying a first battery discharge pulse to the battery pack to determine a first discharge voltage (see par. 0056, wherein compare a swelling force corresponding to each electrical signal received from the pressure sensor to a characteristic curve of measured or model predicted swelling forces of a reference battery cell of equal capacity and chemistry to the battery cell, wherein the measured or model predicted swelling forces range from a first swelling force whenever the reference battery), applying a first battery discharge pulse to the battery pack (see par. 0057, wherein the first state of charge can a minimum swelling force whenever the reference battery cell is completely discharged); calculating a first internal resistance value (via ISC values as disclose in description of Figs. 11) of the battery pack in response to the first battery discharge pulse based on a comparison of the first discharge voltage and a baseline voltage (see pars. 0120-0121); determining if the first internal resistance value (via ISC values as disclose in description of Figs. 11) exceeds an initial internal resistance value , wherein the initial internal resistance value (via ISC values as disclose in description of Figs. 11) is associated with an initial state of the battery pack; associating the first internal resistance value (via ISC values as disclose in description of Figs. 11, pars. 0120-0124) with a swell increase of the battery pack (via RGeo of par. 0128); and
Stefanopoulou et al. fail to disclose the step of transmitting an alert to an electronic device.  In related art, US 2016/0322676 to June et al. discloses that transmitting an alert to an electronic device (see pars. 0051-0055). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Stefanopoulou et al.  to be able to transmitting an alert to an electronic device when the first internal resistance value exceeds the initial internal resistance value as taught by Jun et al. as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to improve long lasting battery life by configured to transmit an alert or notification to an electronic device of a user to indicate that battery pack  has expanded for further control and adjustment (see Jun’s pars. 0044-0045).
As to claim 14, Stefanopoulou et al. disclose receiving, from the pressure sensor, a second pressure value associated with the battery pack; comparing the second pressure reading to a second pressure threshold value and if the second pressure reading is greater than the second pressure threshold value, applying a second battery discharge pulse to the battery pack (see par. 0048, wherein the pressure sensor at a reference time, (ii) determine a second swelling force corresponding to a second electrical signal received from the pressure sensor at a second time, wherein the second time is later than the reference time, and (iii) determine whether a risk of internal short circuit of the battery cell exists by comparing a reference level of the reference electrical signal and a signal representative of the second electrical signal. The second electrical signal can be received by the controller less than one second after the reference electrical signal is received by the controller); calculating a second internal resistance value (via ISC values as disclose in description of Figs. 11) of the battery pack in response to the second battery discharge pulse; comparing the second internal resistance value (via ISC values as disclose in description of Figs. 11) to the first internal resistance value; and if the second internal resistance value (via ISC values as disclose in description of Figs. 11) exceeds the first internal resistance value (via ISC values as disclose in description of Figs. 11) (see par. 0056, wherein the measured or model predicted swelling forces range from a first swelling force whenever the reference battery cell is at a first state of charge to a second swelling force whenever the reference battery cell is at a second state of charge, and (iii) determine a risk of internal short circuit of the battery cell based on the comparison of each electrical signal received from the pressure sensor to the characteristic curve).
 Stefanopoulou et al. fail to disclose the step of transmitting an alert to an electronic device.  In related art, US 2016/0322676 to June et al. discloses that transmitting an alert to an electronic device (see pars. 0051-0055). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Stefanopoulou et al.  to be able to transmitting an alert to an electronic device when the resistance value reach alert level as taught by Jun et al. as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to improve long lasting battery life by configured to transmit an alert or notification to an electronic device of a user to indicate that battery pack  has expanded for further control and adjustment (see Jun’s pars. 0044-0045).
Regarding claim 15, Stefanopoulou et al. disclose in Figs. 1-2 & 11 a battery pack 30; a pressure sensor 43 disposed proximate to the battery pack 30 (see Fig. 2); and a battery degradation module communicatively coupled to the battery pack and the pressure sensor 43, the battery degradation module configured to: receive, from a pressure sensor 43, a first pressure value associated with a battery pack, the battery pack being disposed within an enclosure 38 of Fig. 1 of an electronic device (see Figs. 1-2 & par. 0056); determining that the first pressure value is above a first pressure threshold value and applying a first battery discharge pulse to the battery pack to determine a first discharge voltage (see par. 0056, wherein compare a swelling force corresponding to each electrical signal received from the pressure sensor to a characteristic curve of measured or model predicted swelling forces of a reference battery cell of equal capacity and chemistry to the battery cell, wherein the measured or model predicted swelling forces range from a first swelling force whenever the reference battery), applying a first battery discharge pulse (via apply current input via current sensor provide current signals which is the same as discharge pulse signal, see par. 0064, wherein the frequency of the electrical signal applied to the electrical load, each impedance sensor can also determine the resistance of the electrical load by applying a substantially direct current electrical signal to the electrical load) to the battery pack; calculating a first internal resistance value (via calculating ISC values which measured by impedance sensor as disclose in par. 0079 & Fig 4, wherein a fault refers to a state of health or change in state of health of an electrochemical device indicative of a decrease in operational performance, such as values in internal resistance, wherein first fault when a current value that exceeds the current threshold can indicate first fault via internal resistance value, an impedance value that is lower than the impedance threshold can indicate a fault (and vice versa), a resistance value that is lower than the resistance threshold can indicate a fault) of the battery pack in response to the first battery discharge pulse based on a comparison of the first discharge voltage and a baseline voltage (see pars. 0120-0121); determining if the first internal resistance value (via ISC values as disclose in description of Figs. 11) exceeds an initial internal resistance value , wherein the initial internal resistance value (via ISC values as disclose in description of Figs. 11) is associated with an initial state of the battery pack; associating the first internal resistance value (via ISC values as disclose in description of Figs. 11, pars. 0120-0124) with a swell increase of the battery pack (via RGeo of par. 0128); and
Stefanopoulou et al. fail to disclose the step of transmitting an alert to an electronic device.  In related art, US 2016/0322676 to June et al. discloses that transmitting an alert to an electronic device (see pars. 0051-0055). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Stefanopoulou et al.  to be able to transmitting an alert to an electronic device when the first internal resistance value exceeds the initial internal resistance value as taught by Jun et al. as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to improve long lasting battery life by configured to transmit an alert or notification to an electronic device of a user to indicate that battery pack  has expanded for further control and adjustment (see Jun’s pars. 0044-0045).
As to claim 16, Stefanopoulou et al. disclose wherein the battery degradation module is further configured to: receive, from the pressure sensor, a second pressure value associated with the battery pack (see par. 0048, wherein the pressure sensor at a reference time, (ii) determine a second swelling force corresponding to a second electrical signal received from the pressure sensor at a second time, wherein the second time is later than the reference time, and (iii) determine whether a risk of internal short circuit of the battery cell exists by comparing a reference level of the reference electrical signal and a signal representative of the second electrical signal. The second electrical signal can be received by the controller less than one second after the reference electrical signal is received by the controller); determine that the second pressure value is above a second pressure threshold value and apply a second battery discharge pulse to the battery pack; calculate a second internal resistance value (via ISC values as disclose in description of Figs. 11) of the battery pack in response to the second battery discharge pulse (see par. 0056, wherein the measured or model predicted swelling forces range from a first swelling force whenever the reference battery cell is at a first state of charge to a second swelling force whenever the reference battery cell is at a second state of charge, and (iii) determine a risk of internal short circuit of the battery cell based on the comparison of each electrical signal received from the pressure sensor to the characteristic curve); determine if the second internal resistance value (via ISC values as disclose in description of Figs. 11) exceeds the first internal resistance value; and if the second internal resistance value (via ISC values as disclose in description of Figs. 11) exceeds the first internal resistance value (see pars. 0120-0122).
Stefanopoulou et al. fail to disclose the step of transmitting an alert to an electronic device.  In related art, US 2016/0322676 to June et al. discloses that transmitting an alert to an electronic device (see pars. 0051-0055). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Stefanopoulou et al.  to be able to transmitting an alert to an electronic device when the first internal resistance value exceeds the initial internal resistance value as taught by Jun et al. as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to improve long lasting battery life by configured to transmit an alert or notification to an electronic device of a user to indicate that battery pack  has expanded for further control and adjustment (see Jun’s pars. 0044-0045).
As to claim 17, Stefanopoulou et al. disclose wherein the battery degradation module is further configured to: scale the first internal resistance value (via ISC values as disclose in description of Figs. 11 &  par. 0077-0078 & 0097), wherein  and the second internal resistance value (via ISC values as disclose in description of Figs. 11) based on a temperature detected by the battery pack (see par. 0077).
As to claim 18, Stefanopoulou et al. disclose wherein the function request includes a disable request (via controller execute command for discharge as seen in Par. 0060).
As to claim 19, Stefanopoulou et al. disclose wherein the battery degradation module is further configured to: determine that the first pressure value is above a third pressure threshold value (see Fig. 6, par. 0087-0088, wherein swelling conditions with the measured signal and determining if the difference exceeds a threshold, gas generation and/or an internal short circuit can be detected. The threshold can be identified either based on experiments or by using thermal runaway models which can predict force (for example, gas evolution models can predict the moles of gas released which directly correlates to the pressure buildup inside a battery). Observers can also be added to detect sensor faults. Alternatively, from the force model, one can estimate the rate of change of force versus time. Again, one can compare the estimated values with the measured values and if the difference exceeds a predetermined threshold); and if the first pressure value is above the third pressure threshold value (see Fig. 14A, wherein the 3rd value are time for the peak of force and the rising time for gas pressure).
Stefanopoulou et al. fail to disclose the step of transmitting an alert to an electronic device.  In related art, US 2016/0322676 to June et al. discloses that transmitting an alert to an electronic device (see pars. 0051-0055). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Stefanopoulou et al.  to be able to transmitting an alert to an electronic device when the first internal resistance value exceeds the initial internal resistance value as taught by Jun et al. as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to improve long lasting battery life by configured to transmit an alert or notification to an electronic device of a user to indicate that battery pack  has expanded for further control and adjustment (see Jun’s pars. 0044-0045).
As to claim 20, Stefanopoulou et al. disclose wherein the first pressure value is received periodically (see Figs. 7, wherein pressure force signals are periodically).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUNG NGUYEN whose telephone number is (571)272-1966.  The examiner can normally be reached on Mon- Friday 8AM - 4:00PM Eastern Time. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner: 	/Trung Nguyen/-Art 2866
		July 15, 2022.
/Patrick Assouad/           Supervisory Patent Examiner, Art Unit 2858